Name: Commission Regulation (EC) No 1844/95 of 26 July 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  economic policy;  plant product;  prices;  food technology
 Date Published: nan

 28 . 7. 95 EN Official Journal of the European Communities No L 177/23 COMMISSION REGULATION (EC) No 1844/95 of 26 July 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1023/95 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetables sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas a system of monetary adjustment was applied to the amount of the aid of the previous marketing years, on the one hand to correct the impact of the differences exis ­ ting between the agricultural conversion rate and the average of the market exchange rate during a given period and on the other hand to ensure normal competition with third countries, that, owing to measures taken as regards agri-monetary policy, it is appropriate to suspend applica ­ tion of it ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for peaches ; and (b) the production aid referred to in Article 5 of the same Regulation for peaches in syrup and/or natural fruit juice, shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 105, 9. 5. 1995, p. 3. 0 OJ No L 119, 11 . 5. 1990, p. 74. b) OJ No L 201 , 31 . 7. 1990, p. 4. No L 177/24 I EN I Official Journal of the European Communities 28 . 7. 95 ANNEX Minimum price to be paid to producers Product ECU/100 kg net, ex producer Peaches intended for the manufactures of peaches in syrup and/or natural fruit juice 27,301 Production aid Product ECU/100 kg net Peaches in syrup and/or natural fruit juice 8,663